Citation Nr: 9900329	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left hip disorder 
claimed as secondary to service-connected residuals of a 
shell fragment wound to the right ankle.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a back 
disorder claimed as secondary to service-connected residuals 
of a shell fragment wound to the right ankle.  

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a left 
knee disorder claimed as secondary to service-connected 
residuals of a shell fragment wound to the right ankle.

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
knee disorder claimed as secondary to service-connected 
residuals of shell fragment wound to the right ankle.

5.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
osteoarthritis of the left ankle claimed as secondary to 
service-connected residuals of a shell fragment wound to the 
right ankle.

6.  Entitlement to an increased rating for post operative 
residuals of a shell fragment wound to the right ankle, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
residuals of a fracture to the right fifth metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for degenerative disc disease of the 
lumbar spine, recurrent left hip pain, osteoarthritis of both 
knees, and osteoarthritis of the left ankle, each claimed as 
secondary to the service-connected right ankle disability, 
and also denied a rating greater than 10 percent for post 
operative residuals of a shell fragment wound to the right 
ankle, and a compensable rating for residuals of fracture to 
the fifth metatarsal right foot.

A hearing was held on June 16, 1998, at the RO in Winston-
Salem, North Carolina, before C.W. Symanski, who is the 
member of the Board rendering the determination in this 
appeal and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b)(West 1991).


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to service connection for a low back disorder, 
recurrent left hip pain, osteoarthritis of both knees, and 
osteoarthritis of the left ankle, each claimed as secondary 
to the service-connected right ankle disability.  The veteran 
maintains that recently submitted evidence constitutes new 
and material evidence to reopen his secondary service 
connection claims for a back disorder, bilateral knee 
disorders and a left ankle disorder.  He also claims 
essentially that he has a left hip disorder which is 
etiologically related to his service-connected disabilities.
 

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims folder.  Based on our review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board the veteran has presented new 
and material evidence to reopen his claims for secondary 
service connection for a low back disorder and a left knee 
disorder.  It is also the decision of the Board that the 
veteran has not presented new and material evidence to reopen 
his claims for service connection for a right knee disorder 
and a left ankle disorder, and the claim for  service 
connection for a left hip disorder is not well-grounded.  The 
issues of increased rating for residuals of shell fragment 
wound to the right ankle and residuals of fracture to the 
right fifth metatarsal are addressed in the remand appended 
to the decision.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence to demonstrate a 
chronic left hip disorder.  

2.  Service connection for a back disorder, bilateral knee 
disorders and a left ankle disorder was denied by a Board 
decision in September 1987, which concluded that the veteran 
did not have the claimed chronic conditions which were 
proximately due to any service-connected disability.  

3.  The additional evidence associated with the claims folder 
since the 1987 Board decision which denied service connection 
for a back disorder, bilateral knee disorders and a left 
ankle disorder includes medical reports, both VA and private, 
reflecting treatment and evaluation from May 1976 to December 
1997, the veteran's testimony of his lay opinion regarding an 
etiological link between his service-connected disabilities 
and disorders of the back, bilateral knees, and left ankle, 
and the August 1998 statement signed by Dr.  Grub that 
increasing arthritis in the veteran's left knee and low back 
is related to the service-connected disabilities in the right 
lower extremity.  

4.  Inasmuch as the newly received medical reports are not 
probative of service connection, and the veterans lay 
assertions of medical causation cannot suffice to reopen a 
claim, the additional evidence pertaining to service 
connection for a right knee disorder and a left ankle 
disorder is not so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for those disorders.
 
5.  With regard to the issues of service connection for a 
back disorder and a left knee disorder, the additional 
evidence associated with the claims folder subsequent to the 
September 1987 Board decision includes the opinion of Stephen 
D. Grubb, M.D., which is relevant to, and probative of the 
issue of secondary service connection for a left knee 
disorder and a back disorder, and is so significant that it 
must be considered in order to fairly decide the merits of 
each claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left hip disorder.  38 U.S.C.A. § 
5107 (West 1991).

2.  The claims for service connection for a right knee 
disorder and a left ankle disorder are not reopened; new and 
material evidence not having been presented.  38 U.S.C.A. 
§ 5108 (1991); 38 C.F.R. § 3.156 (1998).  

3.  The claims for service connection for a back disorder and 
a left knee disorder are reopened; new and material evidence 
having been presented.  38 U.S.C.A. § 5108, (1991); 38 C.F.R. 
§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran sustained a non-
displaced fracture of the head of the right fifth metatarsal 
in November 1965, treated by casting.  Clinical records dated 
in December 1965 stated that good healing was indicated on x-
rays and the cast was removed.  In August 1967 the veteran 
sustained a laceration of the right ankle with involvement of 
the extensor hallucis longus when he was struck by a shell 
casing.  He underwent tenorrhaphy of the right extensor 
hallucis longus and closure of his wounds, and was discharged 
to duty in September 1967.  In February 1968 the veteran was 
seen complaining that a scar on the right foot was located on 
a nerve which bothered him on putting on his shoes, 
reportedly causing pain extending to the anterior area below 
the knee and medial aspect of the right foot, which also felt 
jumpy.  Still in February 1968 the veteran also 
complained of tiredness of the anterior compartment muscles.  
The impression was excellent functional result; tiredness 
probably related to weakening of peroneus and other anterior 
compartment muscles.  No pertinent complaints or findings 
were recorded in the report of his October 1968 separation 
examination. 

On VA examination conducted in November 1969 the veteran 
complained of muscular pain from the right knee down and some 
pain on the top of the right foot, with slight swelling in 
the right ankle.  An additional complaint was that a nerve on 
the top of his foot hurt from pressure of his shoe.  On 
physical examination there was no gross abnormality of the 
spine, and straight leg raising test was normal.  The veteran 
was able to flex forward, squat and walk on his heels and 
toes, although he complained of pain in the right ankle on 
heel and toe walk.  There was a negative Patricks sign, but 
the veteran complained of pulling and pain in the right thigh 
down to his right knee.  The impression was residuals of gun 
shot wound of the right ankle.  

VA outpatient treatment records dated in November 1984 show 
the veteran was seen with complaints of pain in the right 
ankle, both knees and the low back.  X-rays revealed some 
spurring of the lumbar spine with some increased narrowing 
and spurring at the L5-S1 disc by comparison to February 1977 
studies.  There were also some degenerative changes in the 
sacro-iliac joints.  Bilateral knee x-rays disclosed very 
slight medial narrowing and very minimal spurring in both 
knee joints.  

When the veteran was seen in December 1984 for complaints of 
pain in lower back and both legs, it was recorded that he had 
a history of traumatic arthritis.  On VA orthopedic 
consultation conducted in March 1985 the veteran's complaints 
included right leg and foot symptoms, in addition to left 
knee pain of five years duration, increased over the previous 
two years.  The pain was mostly peripatellar and associated 
with swelling.  The impression was probable degenerative 
joint disease of the right foot, clawing of toes and 
increased extension of the hallux, and left chondromalacia 
patellae.  It was noted that the veteran was a teacher who 
was on his feet all day to include stair climbing, and also 
coached the basketball team.  The examiner commented that the 
veteran would probably benefit overall from a reduction in 
activities.  Pain medication and exercises were prescribed.  
When the veteran was seen in an orthopedic clinic in July 
1985 he noted his left knee was not improved.  

In November 1985 the veteran underwent surgical lengthening 
of the extensor hallucis longus and extensor tenotomes 2-5 of 
the right foot.  When seen in February 1986 he was pleased 
with the improvement in position and function in the hallux 
and also in the lateral toes.  The veteran was still having 
symptoms suggestive of anterior compartment syndrome in the 
right leg.  In April 1986 he was treated for complaints of 
tenderness of the right fifth toe.  

The report of the veteran's November 1986 VA examination 
reflected his complaints of mild creaking in the ankles on 
starting to move, in addition to swelling in the left knee 
with arthritis and grinding.  He also reported slight 
tiredness in the left ankle after standing all day and noted 
he had a slight limp on the left.  Further complaints were of 
tiredness and weakness in the lower back and hips for the 
previous four years, which was intermittent in relation to 
activity level.  
The VA examiner noted the veteran's gait was normal and he 
walked well on his toes and heels.  He was able to squat 
fully.  A scar on the anterior right ankle was described as 
hard-to-see.  The impression was post operative residuals of 
gun shot wound of the right ankle with slight limitation of 
plantar flexion and history of degenerative arthritis of the 
lumbosacral spine and knees.  The report of X-rays conducted 
subsequent to the examination indicated normal ankles and 
knees.  There was spondylosis involving the lumbar vertebrae 
and slight narrowing of the L5-S1 intervertebral disc space 
with some marginal spurring, compatible with degenerative 
disc changes.  

A rating decision in December 1986 denied service connection 
for bilateral knee disorders, a left ankle disorder and a 
back disorder.  The veteran appeared and testified at a 
personal hearing at the RO in April 1987.  He and his 
representative asserted that a left knee disorder and 
symptoms in the left ankle and low back resulted from 
favoring his service-connected right leg.  The RO's December 
1986 denials of service connection were affirmed by the Board 
in September 1987 in a decision which concluded that the 
veteran did not have chronic disorders of the low back, left 
ankle, or the left and right knees, which were proximately 
due to any service-connected disability.  

The report of the veteran's November 1995 VA orthopedic 
examination indicated that he was being evaluated for 
recurrent right and left knee pain present since 1965, and 
recurrent left ankle pain, left hip pain and lumbosacral 
pain, each present since 1980.  Objective examination 
revealed that limited range of motion of the lumbosacral 
spine, with forward flexion of 45  degrees, extension of 
15 degrees, right and left lateral flexion to 15 degrees, and 
bilateral trunk rotation to 20 degrees.  The iliac crests 
were level.  The veteran's legs were equal in length without 
measurable circumferential atrophy of the thigh or calf.  
Straight leg raising was possible to 75 degrees bilaterally 
while sitting.  Deep tendon reflexes were 1 plus and 
symmetrical at the knees and ankles.  There was diminished 
sensation to light touch over the lateral aspect of the right 
calf and foot.  The veteran had full range of motion of the 
left hip, but was unable to bear full weight on the left hip 
for Trendelenburg test due to pain in the left heel.  Range 
of motion of the left knee was limited to 110 degrees flexion 
and minus 10  degrees extension.  Right knee range of motion 
was zero to 110 degrees.  Cruciate and collateral ligaments 
were intact bilaterally.  Range of motion in the left ankle 
was limited to zero degrees extension to 30 degrees flexion.  
Examination of the right foot revealed normal external 
appearance without tenderness to palpation over the fifth 
metatarsal shaft.  There was full range of motion of the 
subtalar and midtarsal regions of the right foot.  X-rays 
disclosed post traumatic osteoarthritic changes in the 
lumbosacral spine.  It was recorded that x-rays did not 
reveal post traumatic osteoarthritic changes left and right 
knees, the left ankle and the left hip.  The diagnoses were 
1.  Recurrent lumbosacral strain with degenerative disc 
disease at the L5-S1 level.  2. Recurrent left hip pain 
probably secondary to radiating pain from the lumbosacral 
spine.  3. Osteoarthritis of the right and left knees by 
history.  4. Osteoarthritis of the left ankle by history.  
The VA examiner commented that the claims file was not 
available and there was no written evidence submitted by the 
veteran.  The injuries described in the report were elicited 
from the veteran during the examination.  It was the 
examiners opinion that the lumbosacral and left buttock pain 
as well as the left ankle pain and bilateral knee pain were 
not related to the injury sustained to his right calf and 
right ankle.  

Also of record are private medical records dated from August 
1994 to July 1997, and signed by Stephen D. Grubb, M.D. which 
reflect ongoing treatment for left knee pain, with 
intermittent mild effusion.  Clinical records show that when 
the veteran was seen in August 1994, x-rays disclosed 
moderate degenerative arthritis involving the medial 
compartment, with loss of some of the medial joint cartilage 
space, and some osteophyte formation.  There was also mild to 
moderate changes in the patellofemoral joint.  The diagnosis 
was contusion to the left knee with pre-existing degenerative 
arthritis.  In October 1994 the veteran noted pain and 
swelling in the left ankle in addition to his left knee 
symptoms.  The diagnoses at that time were 1. Left knee pain, 
probably secondary to degenerative arthritis, rule out 
meniscal lesion.  2. Degenerative arthritis left ankle.  In 
November 1994 it was noted that a magnetic resonance imaging 
spectroscopy (MRI) of the left knee revealed significant 
degenerative arthritis and some evidence of degeneration 
within the horns of the medial and lateral menisci, with no 
definite grade 3 tears seen. When the veteran complained of 
left ankle symptoms in addition to knee pain in September 
1995, it was recommended that he use crutches on the job.  
Progress notes dated in February 1996 reflect back pain in 
addition to the veteran's left knee symptoms.  X-rays 
revealed mild to moderate disc space narrowing and osteophyte 
formation in the lumbosacral spine.  The diagnoses were: 1. 
Degenerative arthritis of the left knee.  2. Degenerative 
lumbar disc disease.  In March 1997 the veteran reported 
exacerbation of left knee pain following contusions to both 
knees in two separate falls reportedly caused by giving way 
of the left knee.  At that time his right knee was nearly 
asymptomatic, but he complained of increased left ankle pain.  
The diagnoses were: 1. Low back pain secondary to lumbar 
degenerative disc disease.  2. Degenerative arthritis of the 
left knee.  3. Degenerative arthritis of the left ankle.  The 
veteran fell again in June 1997.  When he was seen in July 
1997 the diagnosis was contusion to the left knee, with 
preexisting degenerative arthritis.  

At the veteran's June 1998 personal hearing before the Board, 
he and his representative asserted that his bilateral knee 
disorders, left hip and ankle disorders and low back disorder 
were aggravated by his service-connected disabilities of the 
right lower extremity.  The veteran testified that his doctor 
had implied that the conditions for which secondary service 
connection is claimed were related to problems with the right 
leg and foot.  

Received at the hearing were private medical records dated in 
May 1976 to January 1981 and signed by Thomas Craven, M.D., 
which reflect treatment for right leg symptoms as well as 
left knee pain and slight swelling, assessed as 
chondromalacia patellae, considered to be severe in January 
1981.  Also noted were intermittent symptoms of low back pain 
variously assessed as ligamentous sprain and chronic 
arthritis of the back.  In November 1978 it was noted that x-
rays revealed osteoarthritis and possible slight narrowing of 
the L5-S1 disc space.  In January 1981 it was considered that 
the veteran had nerve root compression affecting the right 
leg and he was referred to a neurosurgeon.  

In August 1998 the veteran submitted additional evidence 
directly to the Board accompanied by his waiver of prior 
consideration by the agency of original jurisdiction.  
Included was a statement signed by Dr. Grubb which noted that 
the veteran had been followed in his clinic since 1976.  The 
physician related that since the veteran's right ankle injury 
in 1967, he had had difficulty walking and favored the right 
leg and ankle.  Dr.  Grubb noted that the veteran had 
developed increasing arthritis in his left knee, right ankle 
and low back, which he believed to be related to the 1967 
injury in service, since his ankle injury has made the 
veteran's gait unstable and therefore he has developed 
increasing arthritis in his left knee and low back.  


Entitlement to Service Connection for a Left Hip Disorder

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

The law also provides that disability which is proximately 
due to or the result of a service-connected disability shall 
be service-connected. 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition is considered part of the original 
condition. Id 

Additionally, where a veteran served for 90 days or more 
during a period of war and a specified chronic disease, to 
include arthritis, became manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
the chronic disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309 (1997).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellants 
claim for service connection for a left hip disorder is not 
well grounded.  To sustain a well grounded claim, the 
claimant must provide evidence demonstrating that the claim 
is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  


A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.)  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).  With regard to 
secondary service connection a well-grounded claim requires 
competent medical evidence of a causal relationship between 
the service-connected disability and the nonservice-connected 
disorder.  Jones v. Brown, 7 Vet.App. 134 (1995).  

The record in this case shows that although the November 1995 
VA examination report reflects the veterans complaints of 
recurrent left hip pain since 1980, no chronic disorder was 
diagnosed at that time, and no such diagnosis is of record.  
In fact the November 1995 VA examiners diagnosis was 
recurrent left hip pain probably secondary to radiating pain 
from the lumbosacral spine.  Moreover, service medical 
records are negative for complaints, findings, or diagnosis 
related to the left hip and the earliest evidence of symptoms 
referable to the hips is found in the 1986 examination report 
reflecting the veteran's complaints of tiredness and weakness 
in the low back and hips, more than 18 years after separation 
from service.  In the absence of medical evidence of a 
current disorder shown to be medically related to service, 
the claim for service connection for a left hip disorder is 
not plausible and must be denied as not well-grounded.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).


New and Material Evidence to Warrant Reopening the Claims for 
Service Connection for a Back Disorder, Bilateral Knee 
Disorders and a left Ankle Disorder 

By a decision in September 1987, the RO denied service 
connection for a back disorder, bilateral knee disorders and 
a left ankle disorder.  That action is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104 (1991).  In order to reopen his claims, the veteran 
must present or secure new and material evidence with respect 
to the claims which have been disallowed. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two part analysis.  See Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991).  New evidence is evidence that is not merely 
cumulative of other evidence on the record.  Ibid.  Evidence 
is material where it bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156 (a) (1998).  Second, if it is 
determined that the evidence is new and material, the Board 
must reopen the claim and evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Masors v. Derwinski, 2 Vet.App. 181, 185 (1992).  

The additional evidence associated with the claims folder 
since the 1987 Board decision which denied service connection 
for a back disorder, bilateral knee disorders, and a left 
ankle disorder includes medical reports, both VA and private, 
reflecting treatment and evaluation from May 1976 to December 
1997, the veteran's testimony of his lay opinion regarding an 
etiological link between his service-connected disabilities 
and the disorders of the back, bilateral knees, and left 
ankle, and the August 1998 statement signed by Dr.  Grubb 
that increasing arthritis in the veteran's left knee and low 
back is related to the service-connected disabilities in the 
right lower extremity.  

With respect to the left ankle and right knee, it is noted 
that although the medical reports received since the 1987 
decision are new to the extent that they are not merely 
duplicative of the evidence previously considered, they are 
too remote from service to demonstrate a continuity of 
symptomatology or the presence of a chronic disease such as 
arthritis during the presumptive period of one year following 
separation.  The newly received medical reports are not 
relevant to, or probative of whether the right knee and left 
ankle disabilities are etiologically related to service or a 
service-connected disability.  In fact, the only reference to 
such a relationship was the negative opinion expressed by the 
VA examiner in November 1995.  

With regard to the opinions expressed by the veteran and his 
representative at the hearing in June 1998, concerning an 
etiological link between the current disorders and the 
service-connected disabilities, it is noted that [L]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108 Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995). 

Accordingly, the Board concludes that the additional evidence 
pertaining to the right knee and left ankle disorders, which 
has been associated with the claims folder since September 
1987, is not relevant to, or probative of the issue of 
service connection for those disorders, and is therefore not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  Accordingly, the newly 
received evidence does not constitute new and material 
evidence to reopen the claims for disorders of the right knee 
and left ankle.  

With regard to the issues of service connection for a left 
knee disorder and a back disorder, the Board notes that 
inasmuch as the August 1998 opinion provided by Dr.  Grubb 
attributes the left knee and back disabilities to the service 
connected disability, that opinion is both relevant to, and 
probative of the issue of service connection, and is of such 
significance that it must be considered in order to fairly 
decide the merits of both claims.  Accordingly, the statement 
constitutes new and material evidence to reopen those claims.  


ORDER

The claim for service connection for a left hip disorder is 
denied as not well-grounded.  

The claims for service connection for a right knee disorder 
and a left ankle disorder are not reopened, new and material 
evidence not having been presented.  

The appeal is granted to the extent that the claims for 
service connection for a left knee disorder and a back 
disorder are reopened, new and material evidence having been 
presented. 


REMAND

On review of the record the Board notes a conflict of recent 
medical opinions regarding the possibility of a   nexus 
between the service-connected disabilities and the disorders 
of the left knee and back.  It is further noted that the VA 
examiner in November 1995 indicated that the veteran's 
medical file was not available for review during his 
examination.  Accordingly, additional medical evaluation is 
warranted.  Further, the question of aggravation of the non 
service-connected disorders by the service-connected 
disabilities, which was raised at hearing before the Board, 
has not been addressed by the agency of original 
jurisdiction.  In this regard the Board notes that in Allen 
v. Brown, 7 Vet.App. 439 (1995), the United States Court of 
Veterans Appeals (Court) held that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet.App. at 448. 

The Board also finds that the November 1995 VA examination 
report is somewhat incomplete with regard to the evaluation 
of the service-connected disabilities and that a more 
thorough examination is warranted to ensure a fully informed 
decision on the veteran's increased rating claims.  In DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the Court specified that a 
rating examination should include a determination as to 
whether the joint(s) in question exhibit functional 
impairment due to pain, weakened movement, excess 
fatigability or incoordination including during flare-ups and 
on repeated use.  The Board also notes that it has recently 
been asserted by the veteran's private medical doctor and his 
service representative that the veteran now has arthritis in 
the right ankle which is a manifestation of the service-
connected residuals of shell fragment wound.  In view of the 
foregoing, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private who have treated or 
evaluated him for symptoms related to his 
service-connected disabilities of the 
right lower extremity, his back or his 
left knee, since December 1997.  After 
obtaining any necessary releases, the RO 
should request copies of any previously 
unobtained, pertinent medical records for 
association with the claims folder.  

2.  The RO should schedule the veteran 
for a thorough VA orthopedic examination 
to assess the nature and extent of 
residuals of a shell fragment wound to 
the right ankle, and residuals of 
fracture to the right fifth metatarsal, 
as well as the nature and etiology of the 
disorders of the back and left knee.  The 
examiner must thoroughly review the 
claims folder prior to evaluating the 
veteran.  All indicated special tests and 
studies, to include x-rays and range of 
motion studies, should be conducted.  The 
examiner should clearly describe all 
symptoms and clinical findings which are 
considered to be manifestations of the 
service-connected disabilities of the 
right lower extremity, or the disorders 
of the back and left knee.  Additionally, 
the examiner should provide the following 
opinions based upon the medical evidence 
of record:

a.  The examiner should be asked to 
determine whether the right ankle 
and right fifth metatarsal exhibit 
functional impairment due to pain, 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

b.  With regard to the service-
connected disabilities, the examiner 
should be asked to express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

c.  The examiner should state his or 
her medical opinion, based on the 
evidence contained in the medical 
records which are of record, whether 
it is at least as likely as not that 
the veteran's left knee disorder, or 
his back disorder is etiologically 
related to the veterans service-
connected disabilities.  In the 
event that a causal relationship is 
not found, the examiner should state 
an opinion as to whether it is at 
least as likely as not that the left 
knee disorder or the back disorder 
has undergone any increase in 
severity as a result of the service-
connected disabilities.  If the 
examiner finds that aggravation has 
occurred she/he should provide 
her/his medical opinion as to what 
level of increased disability is 
attributable to that aggravation.  


The rationale for all opinions expressed 
by the examiner should be set forth in 
full.

3.  Following the completion of the above 
requested development, the RO should 
review the veterans claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). .  The purpose of 
this REMAND is to obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Boards 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1997).
- 2 -
